Allen, J.
delivered the opinion of the Court.
The Court is of opinion, that the Farmers Bank being the first attaching creditor, is entitled to priority of satisfaction over subsequent attaching creditors who sued out attachments after the appellants had sued out their subpoena, and after the service of said process on *363the home defendants. The Court is further of opinion, that as by the attachment of R. & T. Gwathmey, a certain William A. Gillispie, and Flood & Nowlin were made defendants, as having effects of the absent debtor in their hands, who were not made defendants in any of the other attachments: and it furthermore appearing that the sum of 75 dollars 24 cents was paid by these defendants, and constituted a part of the sum of 2446 dollars 87 cents, for distribution, the said R. & T. Gwaihmey are entitled to the said sum in exclusion of the other attaching creditors. It is therefore ordered and decreed, that so much of said decree as conflicts with the foregoing opinion be reversed, with costs to the appellant, and that the cause be remanded, &c.